IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


MICHAEL ANTHONY SMITH                     : No. 83 WM 2019
                                          :
                                          :
             v.                           :
                                          :
                                          :
THE ROMAN CATHOLIC DIOCESE OF             :
PITTSBURGH AND HOLY FAMILY                :
INSTITUTE, PITTSBURGH                     :
                                          :
                                          :
PETITION OF: THE ROMAN CATHOLIC           :
DIOCESE OF PITTSBURGH                     :


                                    ORDER



PER CURIAM

      AND NOW, this 15th day of November, 2019, the Application for Extraordinary

Relief is DENIED.